BELCHER, Commissioner.
The conviction is for driving while intoxicated; the punishment, four days in jail and a fine of $250.
The state’s witness Hardy testified that while he was driving his automobile in a northerly direction upon a public highway, the appellant, who was also driving an automobile, passed him going in the same direction on said highway; that he saw appellant’s automobile veer to the left off the north-bound lane of the highway, strike down three guard-posts, go through the barrier and across 'the three south-bound traffic lanes, and come to rest between the highway and the local community road.
The witness Hardy testified that, while at the scene, he observed the appellant walk, heard him talk, and smelled the odor of alcohol on his breath. While testifying, Hardy expressed the opinion that appellant was intoxicated.
Texas Highway Patrolman Nicholson testified that he investigated the collision, observed the appellant at the scene, and smelled the odor of alcohol on his breath. He expressed the opinion that appellant was intoxicated. He also testified that under the seat of appellant’s automobile he found four bottles of liquor, two of which were only partially full.
The appellant did not testify or offer any evidence in his behalf.
The statement of facts is in narrative form. There are no formal bills and no objections to the court’s charge.
The evidence is sufficient to support the conviction, and no error appearing, the judgment is affirmed.
Opinion approved by the Court.